Citation Nr: 0617783	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right and left knee 
knee disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from October 1976 to November 
1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO denied entitlement to 
service connection for bilateral knee disability.

The veteran presented testimony at a Travel Board hearing in 
March 2005 at the Atlanta, Georgia, RO before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is of 
record.

In July 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following additional 
development by the RO, a supplemental statement of the case 
(SSOC) was issued in February 2006, which continued the 
denial of service connection for the veteran's disability of 
the knees.  

Regrettably, the appeal must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran when further action is required on 
his part.


REMAND

The Board appreciates the efforts of the RO in developing 
additional evidence and requesting a VA examination with 
nexus opinion, and other evidence, with regard to this claim.  
However, as discussed below, the medical opinion which was 
obtained is inadequate for resolving the claim at this time.

The veteran's service medical records (SMRs) show complaints 
on July 13, 1980, of right knee pain and swelling, of 24 
hours' duration, with no history of trauma, acute or chronic.  
The knee manifested swelling, with no ecchymosis and no joint 
line tenderness.  Range of motion was full, with pain at the 
inferior and medial patella.  The assessment was of 
cruciate/medial collateral ligament strain.  The veteran was 
given aspirin, relieved from physical training for three 
days, and advised to apply heat and do straight-leg 
exercises.  He was seen again on July 14, 1980, for an 
unrelated complaint of a skin rash, and made no complaint 
about his knee.  He was again seen on July 31, 1980, for a 
sprained left ankle, and made no mention of knee trouble.  
There was no report of left knee trouble in service.

The SMRs contain reports of numerous subsequent visits to 
military medical facilities for various medical problems, 
from 1980 to 1983, all of which are negative for any 
complaints or findings referable to the veteran's right or 
left knee.  At a periodic medical examination in February 
1983, his lower extremities were noted to be normal on 
clinical evaluation.  In November 1983 the veteran underwent 
a medical examination for discharge under Chapter 14, Army 
Regulation 635-200 (Separation for Misconduct).  The clinical 
evaluation was negative for any abnormality of the lower 
extremities.

The veteran testified at his Travel Board hearing that a 
doctor had told him that his bilateral knee condition was 
possibly due to what he did in service.  He also testified 
that a doctor had told him that his service-connected flat 
feet had affected his knees.  However, the evidence obtained 
on Remand, including VA and private physicians' records and 
Social Security Administration claim records, fails to 
document any such medical opinion.

The reports of Dr. G, who examined the veteran and performed 
the surgery on his knees in June 2002, show diagnoses of 
extensive degenerative changes in both knees.  Dr G noted the 
veteran's occupation as a logger, but indicated no 
relationship between the knee disorders and military service. 

The December 2005 VA examination, performed by a nurse 
practioner, diagnosed degenerative changes in both knees, 
noting history of bilateral arthroscopic surgery on the knees 
in 2002.  The report states that the claims file was being 
sent for review by the examiner, but there is no discussion 
of how the service medical


records support service connection of disability of the 
knees, with the examiner simply repeating the veteran's 
account that "both knees would swell and hurt from time to 
time" in service, although the SMRs show no complaints as to 
the right knee after July 1980, and show no complaints as to 
the left knee at all.  The conclusions as to a relationship 
of current disability to service were as follows:

Examiner feels there is at least a 50-50 degree of 
probability that complaints of knee pain, July 1980 
- ligament strain of the cruciate and medial 
collateral - has a direct relationship to in-
service complaints of knee pain.

Examiner feels the currently diagnosed degenerative 
changes, bilateral knees, is unlikely (less than 
50-50 probability) to be caused or aggravated by 
the veteran's service-connected bilateral pes 
planus.  

Those statements are conclusory in nature, i.e., they are not 
supported by any discussion of whether the veteran left 
service in 1983 with any disability of either knee, and they 
do not address the many years after service in which there 
appears to have been no indication of chronic disability of 
either knee.  Moreover, the examiner did not distinguish 
between the left and the right knees in terms of possible in-
service causation, ignored the complete absence of any left 
knee complaints in the SMRs, and failed to reconcile her 
positive findings with the negative in-service medical 
examinations in February and November 1983.  The Board 
appreciates the discussion in the AMC's February 2006 SSOC as 
to the weak probative value of the VA examination, but we are 
bound by judicial precedent to require full compliance with 
our previous Remand, and the VA examiner's report does not 
satisfy the mandate for a rationale to be provided for the 
opinions expressed.  See Stegall v. West, 11 Vet. App. 268 
(1998), to the effect that the Board must secure full 
compliance with its remand orders.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) mandate more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  The Board is confident that the RO will address the 
matter of Dingess compliance on remand.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran for 
an orthopedic examination of the knees.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder, to 
include a copy of this Remand and all 
additional records obtained, must be made 
available to the medical examiner in order 
that he or she may review pertinent aspects 
of the veteran's service and medical 
history.  A rationale should be provided 
for all opinions expressed.

a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that current 
(postoperative) disability of either 
knee is related to his service from 
October 1976 to November 1983, or 
whether such a direct relationship to 
service is unlikely (i.e., less than a 
50-50 probability).  

b.  The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently 
diagnosed post-service knee disorder 
has been caused or aggravated by the 
veteran's service-connected bilateral 
pes planus, or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 probability).  The degree 
of knee pathology that would not be 
present but for the service-connected 
bilateral pes planus disability should 
be identified, to the extent possible. 

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it. 

d.  Note:  The term "aggravation" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology.  When a service-
connected disability aggravates a non-
service-connected disability, the 
veteran shall be compensated for the 
degree of disability (but only that 
degree) over and above the degree of 
disability which existed prior to the 
aggravation.

5.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC), containing notice of 
all relevant actions taken on the claim, to include 
a discussion of the evidence and pertinent 
regulations since the February 2006 SSOC.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


